DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: claims 13 and claim 14.
	Claim 13 and 14 are interpreted under 35 USC 112(f) because the claims recite generic place holders an acquiring module, a search module, a determining module, an initiating module that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
	Applicant provides support for the generic place holders in specification, “[0172] The term module (and other similar terms such as unit, submodule, subunit, etc.) in this disclosure may refer to a software module, a hardware module, or a combination thereof. A software module (e.g., computer program) may be developed using a computer programming language. A hardware module may be implemented using processing circuitry and/or memory. Each module can be implemented using one or more processors (or processors and memory). Likewise, a processor (or processors and memory) can be used to implement one or more modules. Moreover, each module can be part of an overall module that includes the functionalities of the module.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chigusa  (US Patent Publication: 20150077769, “Chigusa”) in view of Okuda et al. ( S Patent US Patent : 8467666, “Okuda”) and Kataoka et al. (US patent Publication: 20180113932, “Kataoka”).

Regarding claim 1 Chigusa teaches,  An element rendering method (Fig. 18)  to be performed by a computer device, comprising:
acquiring at least one to-be-rendered element (Step2 S 2 designates n image to be rendered.( “[0059] The designating unit 113 designates any of the top face, the bottom face, and the front side face of a book-bound article depending on input from a user (Step S1). Subsequently, the printer driver 110 (for example, the rendering unit 115) designates the first image to be printed on the edge face of the book-bound article designated at Step S1 depending on input from a user (Step S2).” )  but doesn’t expressly teach, receiving at least one corresponding target display position;
Okuda teaches, receiving  at least one corresponding target display position ( to render a character) ; ( Column 15 Lines 25-35: “The text string placement information obtained from the PDF data in step SP12 includes the PDF character position x-coordinate PDF_CX and PDF character position y-position PDF_CY which are the coordinate values indicating the position of the first character of the PDF text row PL1 of the first row of the PDF data.” Later it renders a character at the designated display position.)
Chigusa and Okuda are analogous as they are from the field of character rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chigusa to have included receiving at least one corresponding target display position as taught by Okuda.
The motivation to include the modification is to provide position of the to-be-rendered element to the rendering engine and have user control in deciding position of the character.
Chigusa as modified by Okuda teaches, teaches, generates a bitmap for the at least one to-be-rendered element ( Chigusa, Fig. 8 Step 8 S8 generates bitmap for the character to be rendered, “[0041]….Then, the generating unit 114 generates a bitmap based on the length of the first side, the length of the second side, and the resolution”) but doesn’t  teach, searching a locally stored element bitmap for the at least one to-be-rendered element to obtain a search result;
However Kataoka teaches,  searching a locally stored element bitmap for the at least one to-be-rendered element to obtain a search result; (“[0047] For example, in the search processing, a bitmap corresponding to a leading character included in the search character string is extracted from the bitmap index BI and the extracted bitmap is shifted to left by one bit (s1).”)
Kataoka and Chigusa as modified by Okuda are analogous as they are from the field of character rendering.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Chigusa as modified by Okuda to have included searching a locally stored element bitmap for the at least one to-be-rendered element to obtain a search result as taught by Kataoka.
The motivation to include the modification is to reduce generation time of bitmap if the bitmap is locally available.
Chigusa as modified by Okuda and Chigusa teaches, determining at least one arrangement position of the at least one to-be-rendered element in the element bitmap according to the search result;  (Chigusa “[0060] In the case of vertical writing, for example, the first image may be rotated by 90 degrees and rendered “ Vertical writing refers arrangement o position of to be rendered element”) and
Chigusa as modified by Okuda and Chigusa after determining the at least one arrangement position of the at least one to-be-rendered element in the element bitmap, initiating rendering and displaying the at least one to-be-rendered element at at least one corresponding target display position based on the element bitmap and the at least one arrangement position of the at least one to-be-rendered element in the element bitmap. (Chigusa, “[0043] The rendering unit 115 illustrated in FIG. 2 renders the first image designated by a user on the bitmap generated by the generating unit 114. The following describes the case where the first image is a character string of "ABC" as an example. In this example, the rendering unit 115 renders an image of the character string of "ABC" on the bitmap generated by the generating unit 114.”  The rendering happens based the arrangement determined. Chigusa “[0060] In the case of vertical writing, for example, the first image may be rotated by 90 degrees and rendered “ Vertical writing refers arrangement o position of to be rendered element”   Okuda renders the character at inputted display position, See Okuda column 2 Lines 1-6”   rendering control information generated to display predetermined text strings included in the moving image data in a highlighted manner and also to move the display position of the highlight based on text position information obtained from the electronic document data, representing the position of a plurality of text strings included in the electronic document data.”)

Claim 13 is directed to an element rendering apparatus ( Chigusa, Fig.1 element 10)  (Chigusa, “[0030] The information processing device 10 is formed of, for example, a personal computer (PC), and includes a central processing unit (CPU) 11, a main memory (main storage device) 12, a storage device 13, a network input and output interface (I/F) 14, a universal serial bus interface (USB I/F) 15, an input unit 16, and a display unit 17. The CPU 11 uses the main memory 12 as a work area, and executes a computer program stored in the storage device 13, etc., so as to control an operation of the whole information processing device 10. The main memory 12 is a volatile memory acting as a work area, and can be formed of, for example, random-access memory (RAM). The storage device 13 is a memory for storing therein software such as an application, an operating system (OS), and a printer driver, and can be formed of, for example, a hard disk drive (HDD), flash read-only memory (Flash ROM), a USB memory, and a combination thereof. The network input and output I/F 14 is an interface for performing input and output through a network. The USB I/F 15 is an interface for connecting with a serial bus of the USB standard.”  All the claimed modules in the limitations are referred to the processor of Fig. 1 element 10. ) and its elements are similar in scope and functionality of the method claim 1 and therefore  claim 13 is rejected with same rationales as specified in the rejection of claim 1.

Claim 15 is directed to a non-transitory computer-readable storage medium (“     Chigusa, [0063] The computer program executed by the information processing device 10 may be recorded and provided as a file in installable format or in executable format in computer-readable recording media such as a compact disc read-only memory (CD-ROM), a flexible disk (FD), a compact disc recordable (CD-R), and a digital versatile disc (DVD). [0064] Furthermore, the computer program executed by the information processing device 10 may be stored in a computer connected to a network such as the Internet and be downloaded via the network so as to be provided. In addition, the computer program executed by the information processing device 10 may be provided or distributed via a network such as the Internet.” ) and its elements are similar in scope and function of the steps of the method claim 1 and therefore claim 15 is rejected with same rationales as specified in the rejection of claim 1.

Claim 16 is directed to A computer device (Chigusa, Fig.1 element 10) , comprising at least one memory and at least one processor, the at least one memory storing at least one computer program, the at least one computer program (Chigusa, “[0030] The information processing device 10 is formed of, for example, a personal computer (PC), and includes a central processing unit (CPU) 11, a main memory (main storage device) 12, a storage device 13, a network input and output interface (I/F) 14, a universal serial bus interface (USB I/F) 15, an input unit 16, and a display unit 17. The CPU 11 uses the main memory 12 as a work area, and executes a computer program stored in the storage device 13, etc., so as to control an operation of the whole information processing device 10. The main memory 12 is a volatile memory acting as a work area, and can be formed of, for example, random-access memory (RAM). The storage device 13 is a memory for storing therein software such as an application, an operating system (OS), and a printer driver, and can be formed of, for example, a hard disk drive (HDD), flash read-only memory (Flash ROM), a USB memory, and a combination thereof. The network input and output I/F 14 is an interface for performing input and output through a network. The USB I/F 15 is an interface for connecting with a serial bus of the USB standard.”) and its limitations are similar to the limitations shown in the method claim 1. Therefore claim 16 is rejected with same rationales as specified in the rejection of claim 1.  


Allowable Subject Matter
Claims 2-12, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2, 14 and 17 are objected because Blandford (US 20160328792) teaches, displaying a display interface to receive at least one input of the at least one to-be-rendered element; when the at least one to-be-rendered element is detected, (“ [0012] One or more GUI screens (e.g., HTML frames) rendered by an online banking client may comprise certain GUI elements configured to receive character strings representing search arguments.”)  but the combination of available prior art fails to expressly teach the limitation,   determining at least one input position corresponding to the at least one to-be-rendered element; and determining, based on the at least one input position, the at least one target display position corresponding to the at least one to-be-rendered element.

Claims 3 and 18 are objected because the combination of available prior art fails to expressly teach the limitation, determining at least one element coding value and element attribute information corresponding to the at least one to-be-rendered element;
determining, based on the at least one element coding value and the element attribute information, at least one element index corresponding to the at least one to-be-rendered element; and searching the locally stored element bitmap for the at least one to-be-rendered element according to at least one element index.



Claims 4 and 19 are objected because the combination of available prior arts fails to expressly teach, when the at least one to-be-rendered element is found from the element bitmap, determining the at least one arrangement position of the at least one to-be-rendered element in the element bitmap; or when the at least one to-be-rendered element is absent from the element bitmap, drawing the at least one absent to-be-rendered element in an empty area of the element bitmap and determining at least one arrangement position of the drawn to-be-rendered element in the element bitmap.

Claims 5-9  and 20 are objected by virtue of dependency.

Claim 10 is objected because the combination of available prior arts fails to expressly teach, determining element spacing information corresponding to the at least one to-be-rendered element; wherein initiating rendering and displaying the at least one to-be-rendered element at the at least one corresponding target display position based on the element bitmap of the at least one to- be-rendered element and the at least one arrangement position of the at least one to-be-rendered element in the element bitmap comprises:
initiating rendering and displaying the at least one to-be-rendered element at the at least one corresponding target display position based on the element bitmap of the at least one to-be- rendered element, the at least one arrangement position of the at least one to-be-rendered element in the element bitmap, and the element spacing information corresponding to the at least one to- be-rendered element.


Claim 11 is objected as the combination of available prior arts fails to expressly teach, generating an element texture map based on the element bitmap comprising the at least one to-be-rendered element; and initiating rendering and displaying the at least one to-be-rendered element at the at least one corresponding target display position based on the element texture map and the at least one arrangement position of the at least one to-be-rendered element in the element bitmap.

Claim 12 is objected by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 570-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2619